                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

JEREMIAH WALDROP et al.,                 )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )                  No. 2:19-CV-00103-JRG-CRW
                                         )
CITY OF JOHNSON CITY, TENNESSEE, et al., )
                                         )
      Defendants.                        )

                                              ORDER

       This matter is before the Court on Plaintiffs’ Notice Regarding Ruling on Motion for

Preliminary Injunction and Additional Briefing [Doc. 47] and Notice to Court of Johnson City,

Tennessee, Lt. Kevin Peters, and Sgt. Andy Hodges [Doc. 46]. On May 14, 2020, the Court held

a hearing on Plaintiffs’ Motion for Preliminary Injunction [Doc. 38], during which the parties

presented oral argument to the Court. At the hearing’s conclusion, the Court instructed the parties

to consider whether it ought to advance and consolidate the trial on the merits with the hearing.

See Fed. R. Civ. P. 65(a)(2) (“Before or after beginning the hearing on a motion for a preliminary

injunction, the court may advance the trial on the merits and consolidate it with the hearing.”).

       Plaintiffs now inform the Court that they oppose consolidation. [Pls.’ Notice at 2]. They

request additional time for discovery so they can buttress their preliminary injunction motion

with answers to requests for admission and with depositions. [Id. at 1–2]. Similarly, Defendants,

without directly stating whether they oppose or favor consolidation, request an additional sixty

days of discovery so they can append the record with video recordings and perhaps file another

dispositive motion. [Defs.’ Notice at 1–2].
        The Court is mindful that “it is generally inappropriate for a federal court at the

preliminary-injunction stage to give a final judgment on the merits” because the evidence is “less

complete than in a trial on the merits.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)

(citations omitted). But even so, the Court, under Federal Rule of Civil Procedure 65(a)(2), has

license to expedite a decision on the merits if it considers one to be appropriate, so long as it

provides the parties with “clear and unambiguous notice” of its intention to advance the trial on

the merits “at a time which will still afford the parties a full opportunity to present their respective

cases.” Id. (quotation omitted).

        The Court is of the conviction that an expedited decision on the merits is appropriate in

this case, and this Order serves as notice to the parties of the Court’s intention to advance and

consolidate the trial on the merits with the preliminary-injunction proceedings. The Court

ORDERS as follows:

        1. The parties SHALL complete discovery within sixty days of this Order’s date.

        2. If the parties intend to file additional briefs or dispositive motions, or to

            supplement the record with additional evidence, they SHALL do so within

            eighty days of this Order’s date. Responses are due within fourteen days of

            the filing of a brief or dispositive motion. No replies are necessary.

        3. The parties SHALL also file a joint statement of undisputed facts within

            eighty days of this Order’s date.

        4. If the parties require additional oral argument, the Court will reserve the date

            of Thursday, September 24, 2020.




                                                   2
5. The final pretrial conference is hereby RESET for Tuesday, November 3,

   2020, at 9:00 a.m., and will take place at the James H. Quillen United States

   Courthouse in Greeneville, Tennessee.

6. The trial date is hereby RESET for Tuesday, December 1, 2020, at 9:00

   a.m., and will take place at the James H. Quillen United States Courthouse in

   Greeneville, Tennessee.

7. The parties SHALL exchange their lists of exhibits and witnesses, as well as

   any designations of depositions to be placed in evidence, by Tuesday, October

   6, 2020.

8. The parties must file any motions in limine by Tuesday, October 13, 2020.

9. Within five days of the final pretrial conference, the parties SHALL file a

   proposed final pretrial order.

10. Within seven days of the trial date, the parties SHALL file their final witness

   lists; final exhibit lists; a list of damages, to which all parties will preferably

   stipulate; any designations of depositions; proposed jury instructions with

   supporting authority; and a proposed verdict form.

11. The Court’s order requiring the parties to participate in mediation [Doc. 43]

   remains in effect.

So ordered.

ENTER:


                                              s/J. RONNIE GREER
                                         UNITED STATES DISTRICT JUDGE




                                         3
